department of the treasury internal_revenue_service washington d c c tax exempt ando government entities division date may uniform issue list legend x y dear sir or madam contact person identification_number telephone number t cd b2 this is in reply to your rulings request of date on x's proposed transfer of all of its assets to y in a merger of x into y pursuant to sec_507 of the internal_revenue_code x and y are nonprofit_corporations exempt from federal_income_tax under sec_501 of the code and are private_foundations under sec_509 of the code x and y are effectively x's merger into y under state jaw will result in the transfer by controlled by the same persons operation of law of all of x's assets to y x has no expenditure_responsibility grants outstanding under sec_4945 of the code the following rulings are requested the transfer by operation of law of the assets of x to y pursuant to the merger will not affect the status of either x or y as an organization which is exempt from federal income_taxation and is described in sec_501 of the code the transfer by operation of law of the assets of x to y pursuant to the merger will constitute a transfer described in sec_507 of the code and the transfer will not result in a termination of x's private_foundation_status giving rise to the imposition of the termination_tax under sec_507 of the code ff x terminates its private_foundation_status at least one day after the transfer of all of its net assets to the y and so notifies the internal_revenue_service pursuant to sec_507 of the code then x will not be liable for the tax imposed under sec_507 because x will not have any assets after such termination and payment of expenses both prior to and after the transfer by operation of law of the assets of x to y pursuant to the merger x and y are effectively controlled by the same persons within the meaning of sec_1_482-1 of the income_tax regulations so that the transfer of assets by x to y will be treated as a transfer of all of x's assets to a private_foundation controlled by the same persons who control y within the meaning of sec_1_482-1 thus pursuant to sec_1 a i of the regulations the transfer will not subject x to the taxes imposed by sec_4941 through of the code because after the transfer y will be treated as if y were x for purposes of chapter and sec_509 of the code y will succeed to the aggregate tax_benefit if any of x as the transferee of the net assets of x y will receive the benefit of any transitional rules or savings provisions applicable to x as enumerated in sec_1_507-3 and ii of the regulations x's transfer of assets to y will not constitute a sale_or_other_disposition of property within the meaning of sec_4940 of the code and will not give rise to net_investment_income for x or y therefore the transfer of assets will not result in an imposition of additional taxes on x or under sec_4940 of the code and will not subject x to the two percent excise_tax on any gain that might otherwise be imposed the transfer of the assets by x to y pursuant to the merger will not constitute an act of self- dealing within the meaning of sec_4941 of the code and therefore will not result in the imposition of tax under sec_4941 of the code after x's transfer of assets to y pursuant to the merger y may reduce the amount of its required distributions under sec_4942 of the code by the amount if any of the excess qualifying_distribution carryover of x for prior years as defined by sec_4942 of the code further y's distributable_amount under sec_4942 of the code for its tax_year in which the transfer occurs will be increased by the distributable_amount for x for its tax_year in which the transfer occurs as if y had held the assets for the entire tax_year all qualifying distributions made by y during the entire year and all qualifying distrioutions made by x during its tax_year in which the transfer occurs will be treated as if made by y therefore the distribution require- ments of x under sec_4942 of the code in the year of the transfer may be fulfilled by y x will not be required to comply with the recordkeeping requirements under section g b of the code with respect to the transfer of assets to y pursuant to the merger after such transfer by operation of law of all of x's assets to y the transfer of the assets of x to y pursuant to the merger will not constitute an investment which jeopardizes the carrying out of exempt purposes within the meaning of sec_4944 of the code the transfer of the assets of x to y pursuant to the merger will not constitute a taxable expenditure under sec_4945 of the code and therefore will not result in the imposition of tax under sec_4945 of the code and neither x nor y will be required to exercise expenditure_responsibility over the assets transferred to y pursuant to the merger the reasonable and necessary legal accounting and other expenses and costs incurred by x to implement the transfer of its assets to y will constitute qualifying distributions by x under sec_4942 of the code and will not constitute taxable_expenditures by x under sec_4945 of the code sec_501 of the code provides for the exemption from federal_income_tax of nonprofit_organizations organized and operated exclusively for the charitable and or other exempt purposes stated in that section sec_509 of the code describes organizations exempt from federal_income_tax under sec_501 of the code are private_foundations subject_to the provisions of chapter of the code sec_507 of the code and sec_1_507-1 of the income_tax regulations provide that a private_foundation may voluntarily terminate its private_foundation_status by submitting to the internal_revenue_service a statement of its intention to voluntarily terminate its private_foundation_status pursuant to sec_507 and by paying any termination_tax under sec_507 of the code sec_507 of the code impose excise_tax on a private_foundation which voluntarily terminates its private_foundation_status under sec_507 of the code and provides that this sec_507 tax is equal to the lower_of the aggregate tax benefits that have resulted from the private foundation’s exempt status under sec_501 of the code or the value of the net assets of the private_foundation sec_507 of the code concerns the transfer of assets by one private_foundation to one or more other private_foundations and provides that each transferee private_foundation shall not be treated as a newly created organization sec_1_507-3 of the regulations indicates that a transfer under sec_507 of the code includes a transfer of assets from one private_foundation to one or more other private_foundations pursuant to any reorganization including a significant disposition of or more of the transferor foundation's assets sec_1_507-3 of the regulations provides that in a transfer of assets from one private_foundation to one or more private_foundations pursuant to a reorganization each transferee private_foundation shall a newly created organization but shall succeed to the transferor's aggregate tax benefits under sec_507 of the code not be treated as sec_507 of the code indicates that the aggregate tax benefits of a private_foundation refer to the value of its exemption from federal_income_tax and of the deductions taken by its donors during its existence sec_1_507-1 of the regulations provides that a private_foundation which transfers all of its net assets is not required to file annual information returns required by sec_6033 of the code for subsequent tax years after its tax_year of such transfer when it has no assets or activities sec_1_507-3 of the regulations provides that a transferor private_foundation is required to meet its charitable distribution_requirements under sec_4942 of the code even for any_tax year in which it makes a transfer of its assets to another private_foundation pursuant to sec_507 of its assets any recordkeeping requirements under sec_4942 of the code do not apply when the foundation has no assets private_foundation transfers all also where a the code of sec_1_507-3 of private_foundation has transferred all of its assets to another private_foundation in a transfer under sec_507 of the code it is not required to exercise expenditure_responsibility under sec_4945 of the code with respect to such transfer provides that where a regulations the sec_1_507-3 i of the regulations provides that if a private_foundation transfers assets to one or more private_foundations which are effectively controlled directly or indirectly within the meaning of sec_1_482-1 of the regulations by the same persons who effectively control the transferor foundation each transferee foundation will it were the transferor foundation for purposes of sec_4940 through and sec_507 through of the code each transferee is treated as its transferor in the proportion which the fair_market_value of the transferor’s assets transferred to the transferee bears to the fair_market_value of of the transferor's assets immediately before the transfer be treated as all if sec_1_507-3 ii of the regulations provides that a transfer of assets under sec_507 of the code does not relieve the transferor private_foundation from filing its own final tax_year return as required by sec_6043 of the code sec_1_507-4 of the regulations provides that the tax on termination of private_foundation a transfer of assets under section status under sec_507 of the code does not apply to b of the code sec_1_507-1 and sec_1_507-3 of the regulations provide that a transferor foundation's transfer of assets under sec_507 of the code will not constitute any termination of the transferor foundation's private_foundation_status under sec_509 of the code sec_4940 of the code imposes excise_tax on certain investment_income of a private_foundation sec_4941 of the code imposes excise_tax on any act of self-dealing between a private_foundation and any of its disqualified persons under sec_4946 of the code sec_53_4946-1 of the regulations provides that for purposes of self-dealing under sec_4941 of the code an exempt_organization under sec_501 of the code is not a disqualified_person sec_4942 of the code requires that a private_foundation must expend annual qualifying distributions under sec_4942 of the code for the conduct of exempt purposes revrul_78_387 c b describes the carryover of a transferor private foundation's excess qualifying distributions under sec_4942 of the code where the transferor and the transferee foundations are controlled by the same persons under sec_1_507-3 of the regulations the transferee is treated as the transferor so that the transferee can reduce its own distributable_amount under sec_4942 of the code by its share of the transferor foundation's excess qualifying distributions under sec_4942 of the code sec_4945 of the code imposes excise_tax on any private foundation's making of a taxable_expenditure under sec_4945 of the code sec_4945 of the code requires that in order to avoid making a taxable_expenditure a transferor private_foundation must exercise expenditure_responsibility under sec_4945 of the code on its grants to another private_foundation sec_4945 of the code defines expenditure_responsibility in terms of the grantor private_foundation requiring pre-grant inquiry and post-grant reports as to the grantee private_foundation on its uses of the grant sec_4945 of the code provides that in order to exercise expenditure_responsibility under sec_4945 the grantor private_foundation must under sec_4945 of the code see that its grant is spent solely for the grant's purpose must under sec_4945 of the code obtain complete reports from the grantee foundation on how the funds are spent and must under sec_4945 of the code report to the internal_revenue_service with respect to such grants analysi sec_1 x's transfer of all of its assets by merger under state law into y is for exempt purposes under sec_501 of the code and will not adversely affect the exemptions of x or y under sec_501 of the code under sec_507 of the code and sec_1_507-3 of the regulations a transfer under sec_507 of the code includes a transfer of assets from one private_foundation to one or more other private_foundations pursuant to any reorganization or liquidation or merger which includes any significant disposition of or more of the transferor foundation's assets because x will be in such a reorganization by its transfer by merger of ali of its assets to y x's transfer of all of its assets will be a transfer under sec_507 of the code under sec_1_507-4 of the regulations x's transfer of its assets pursuant to sec_507 of the code will not terminate x's private_foundation_status under sec_509 of the code and will not result in termination_tax under sec_507 of the code sec_507 of the code imposes excise_tax on a private_foundation which voluntarily this terminates its status as a private_foundation pursuant to sec_507 of the code sec_507 tax is equal to the lower_of a the aggregate tax benefits that have resulted from the foundation's exempt status under sec_501 of the code or b the value of the net assets of the foundation the value of x's net assets after x has transferred all of its assets to y will be zero thus at that time x's voluntary notice to the internal_revenue_service of its termination of its private_foundation_status pursuant to sec_507 of the code will not result in termination_tax under sec_507 of the code sec_1_507-3 i of the regulations provides that a transferor private_foundation transfers its assets to another private_foundation which is effectively controlled directly or indirectly by the same persons who effectively control the transferor private_foundation within the meaning of sec_1_482-1 of the regulations then the transferee private_foundation will be it were the transferor private_foundation for purposes of sec_4940 through treated as if and sec_507 through of the code because y's control is effectively by the same x's transfer will be a transfer to a transferee organization that is effectively persons who control x controlled by the same persons who control the transferor so that x's transfer is within sec_1_507-3 of the regulations if under sec_507 of the code and sec_1_507-3 of the regulations in this transfer of assets under sec_507 of the code x's aggregate tax benefits under sec_507 of the code will be transferred to y under sec_1_507-3 of the regulations x's transferee y will receive the benefits if any of the transitional rules and savings provisions of that regulation that were applicable to x x's transfer of assets to y will not result in tax under sec_4940 of the code x's transfer of assets will be made for exempt purposes under sec_501 of the code to y which is exempt from federal_income_tax under sec_501 of the code under sec_53_4946-1 of the regulations because y is exempt from federal_income_tax under sec_501 of the code y is not a disqualified_person as to x under sec_4946 of the code for purposes of sec_4941 of the code because x's transfer of assets will not be a transfer between a disqualified_person and a private_foundation x's transfer will not be an act of self- dealing between a disqualified_person and a private_foundation under sec_4941 of the code t- as in revrul_78_387 cited above after x transfers all of its assets to y x's excess qualifying distributions if any under sec_4942 of the code may be used by y to reduce y's distributable_amount under sec_4942 of the code by the amount if any of x's excess qualifying distributions carryover under sec_4942 of the code transferee y in its tax_year in which the transfer occurs can increase its distributable_amount under sec_4942 of the code by x's distributable_amount for x's tax_year in which x's transfer occurs transferee y can treat transferor x's qualifying distributions for x's tax_year of its transfer as if made by transferee y in addition to any qualifying distributions made by y alone thus x's distribution_requirements under sec_4942 of the code for its tax_year of its transfer can be fulfilled by transferee y under sec_1_507-3 of the regulations any recordkeeping requirement under sec_4942 of the code as to transferor x will not apply after x has transferred all of its assets to y x's transfer of its assets to y for exempt purposes under sec_501 of the code will not be a jeopardizing investment or result in tax under sec_4944 of the code sec_53_4945-6 allows assets to exempt_organizations under sec_501 of the code pursuant to sec_507 of the code without the transfers being taxable_expenditures under sec_4945 of the code provided that any applicable expenditure_responsibility under sec_4945 of the code is met thus the transfer of assets from x to y will not be a taxable_expenditure under sec_4945 of the code private_foundation to transfer its a sec_1_507-3 of the regulations provides that where a private_foundation transfers all of its assets to one or more exempt_organizations under sec_501 of the code pursuant to sec_507 of the code such transferor foundation will have no expenditure_responsibility requirement under sec_4945 of the code thus x will not have to exercise expenditure_responsibility under sec_4945 of the code with respect to its transfer of all of its assets to y under sec_53_4942_a_-3 of the regulations a private foundation's payment of administrative expenses as part of a charitable effort may constitute a qualifying_distribution thus the legal accounting and other necessary expenses_incurred to implement x's transfer to y if reasonable in amount will be paid to accomplish exempt purposes and will be qualifying distributions under sec_4942 a of the code accordingly we rule that the transfer by operation of law of the assets by x to y pursuant to the merger will not affect the status of either x or y as an organization which is exempt from federal income_taxation and is described in sec_501 of the code the transfer by operation of law of the assets of x to y pursuant to the merger will constitute a transfer described in sec_507 and the transfer will not result in a termination of x's private_foundation_status giving rise to the imposition of the termination_tax under sec_507 of the code if x terminates its private_foundation_status at least one day after the transfer of all of its net assets to the y and so notifies the internal_revenue_service pursuant to sec_507 of the code then x will not be liable for the tax imposed under sec_507 because x will not have any assets after such termination and payment of expenses both prior to and after the transfer by operation of law of the assets of x to y pursuant to the merger x and y are effectively controlled by the same persons within the meaning of sec_1_482-1 of the regulations so that the transfer of assets by x to y will be treated as a transfer of all of x's assets to a private_foundation controlled by the same persons who control y within the meaning of sec_1_482-1 thus pursuant to sec_1_507-3 of the regulations after the transfer y will be treated as if y were x for purposes of chapter and sec_509 of the code y will succeed to the aggregate tax benefits if any of x under sec_507 of the code as the transferee of the net assets of x y will receive the benefit of any transitional rules or savings provisions applicable to x as enumerated in sec_1 a i and ii of the regulations xs transfer of assets to y will not result in tax under sec_4940 of the code the transfer of the assets by x to y pursuant to the merger will not be an act of self-dealing and will not result in tax under sec_4941 of the code after x's transfer of assets to y pursuant to the merger y may reduce the amount of its required distributions under sec_4942 of the code by the amount if any of the excess qualifying_distribution carryover of x for prior years as defined by sec_4942 of the code further y's distributable_amount under sec_4942 of the code for its tax_year in which the transfer occurs can be increased by the distributable_amount for x for its tax_year in which the transfer occurs as if y had held the assets for the entire tax_year all qualifying distributions made by y during the entire year and all qualifying distributions made by x during its tax_year in which the transfer occurs can distribution_requirements under sec_4942 of the code in the year of the transfer can be fulfilled by y y therefore x's if made by be treated as x will not be required to comply with the recordkeeping requirements under sec_4942 of the code with respect to the transfer of assets to y pursuant to the merger after such transfer by operation of law of all of x's assets to y the transfer of the assets of x to y pursuant to the merger will not constitute an investment which jeopardizes the carrying out of exempt purposes within the meaning of sec_4944 of the code the transfer of all of the assets of x to y pursuant to the merger will not constitute a the be required to exercise taxable_expenditure under sec_4945 of the code and therefore will imposition of tax under sec_4945 and neither x nor y expenditure_responsibility over the assets transferred to y pursuant to the merger result not will in the reasonable and necessary legal accounting and other expenses and costs incurred by x to implement the transfer of its assets to y will constitute qualifying distributions by x under sec_4942 of the code and will not constitute taxable_expenditures by x under sec_4945 of the code because this rulings letter could help to resolve any questions please keep it in your permanent records this rulings letter is directed only to the organizations that requested it sec_6110 of the code provides that this rulings letter may not be used or cited as precedent sincerely si gi sued terrel m berkovsky terrell m berkovsky manager exempt_organizations technical group
